ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 8th day of May, 1991
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case remanded to the Court of Special Appeals for consideration in light of Jackson v. State, 322 Md. 117, 586 A.2d 6 (1991); Fairbanks v. State, 318 Md. 22, 566 A.2d 764 (1989). Costs in this Court and in the Court of Special Appeals to be paid by Prince George’s County.